Decree affirmed. Upon the husband’s petition, a decree was entered which stated, “the allegation of cruel and abusive treatment in the petition appearing to be true,” and which adjudged that the husband is living apart from the wife for justifiable cause. The wife appealed. We need not recite the reported evidence. In large measure the question concerned the credibility of -witnesses. We cannot say that the judge was plainly wrong. Harrington v. Harrington, 254 Mass. 506. Goren v. Goren, 310 Mass. 284. Levanosky v. Levanosky, 311 Mass. 638, 639.